DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/21 as been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-9, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the average CTE of the core layer is “at least 55x10--7C-1” and the average CTE of the cladding layer is “at most 35x10--7C-1”. Claim 1 also recites the average CTE of the core layer and the average CTE of the cladding layer differ by “from 5x10--7C-1 to 40x10--7C-1” -7C-1” and “at most 35x10--7C-1” differ by 20x10--7C-1 at a minimum. Therefore, it is unclear how the average CTE can differ by values from 5x10--7C-1 to less than 20x10--7C-1. It is suggested that the claim is amended to recite “from 20x10--7C-1 to 40x10--7C-1”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, and 6-9 are rejected under 35 U.S.C. 103 as obvious over Tomamato et al. (US 2011/0200804) in view of Mauro et al. (US 2014/0242375).
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claim 1, Tomamato et al. teaches a glass article (See Title) comprising: a glass core layer; and a glass cladding layer adjacent to the core layer (See Abstract, Fig. 1); the average CTE of the glass core layer and the average CTE of the glass cladding layer differ by from 5x10x10-7C-1 to 50x10-7C-1 (paragraph [0047]) which encompasses the claimed range of  5x10-7C-1 to 40x10-7C-1
Tomamato et al. fails to explicitly disclose wherein an average coefficient of thermal expansion (CTE) of the core layer is at least 55x10-7 and an average CTE of the cladding layer is at most 35x10-7C-1.
However, Mauro et al. teaches a glass article (See Title) comprising: a glass core layer; and a glass cladding layer adjacent to the core layer (See Abstract, Fig. 1); wherein an average coefficient of thermal expansion (CTE) of the core layer is 	greater than or equal to 60 x10--7C-1 (paragraph [0052]), which falls within the claimed range of at least 55 x10--7C-1 and an average CTE of the cladding layer is at most 35x10--7C-1 (paragraph [0041]), and the cladding layer is substantially free of alkali metal (paragraphs [0035] and [0042]). Mauro et al. further discloses that the difference in the average CTE of the glass core layer and the average CTE of the glass cladding layer results in the formation of a compressive stress in the glass cladding layer(s) (paragraph [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an average coefficient of thermal expansion of the core layer and of the cladding layer, including those presently claimed, respectively, in order to impart a desired increase in strength (Mauro et al., paragraphs [0041] and [0060]).
Given that Tomamato et al. in view of Mauro et al. teaches a glass article comprising materials and structure identical to those presently claimed, it is clear that the glass article of Tomamato et al. in view of Mauro et al. would inherently have a retained strength, a ratio of the retained strength, and a Knoop scratch threshold as presently claimed, absent evidence to the contrary.
Regarding claim 3, given that Tomamato et al. in view of Mauro et al. teaches a glass article comprising materials and structure identical to those presently claimed, it is clear that the 
Regarding claim 4, Tomamato et al. teaches wherein a thickness of the glass article is approximately 0.04 mm to 1.2 mm (as calculated from thicknesses disclosed in paragraphs [0026] and [0028]-[0029]) which overlaps the claimed range of about 0.2 mm to about 2 mm.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 6, Tomamato et al. teaches wherein the glass article comprises a laminated glass sheet, the cladding layer comprises a first cladding layer and a second cladding layer, and the core layer is disposed between the first cladding layer and the second cladding layer (paragraph [0046], Fig. 1).  
Regarding claim 7, given that Tomamato et al. in view of Mauro et al. teaches a glass article comprising materials and structure identical to those presently claimed, it is clear that the glass article of Tomamato et al. in view of Mauro et al. would inherently have a Knoop scratch threshold and an indentation threshold as presently claimed, absent evidence to the contrary.
Regarding claim 8, Tomamato et al. teaches wherein the compressive stress of the cladding layer is 50 to 350 MPa (paragraph [0047]), which overlaps the claimed range of from about 20 MPa to about 200 MPa.   As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 9, given that Tomamato et al. in view of Mauro et al. et al. teaches a glass article comprising materials and structure identical to those presently claimed, it is clear 

Claim(s) 11-14 are rejected under 35 U.S.C. 103 as obvious over Tomamato et al. (US 2011/0200804) in view of Mauro et al. (US 2014/0242375) and further, in view of Mauro et al. (US 2015/0099130).
Tomamato et al. in view of Mauro ‘375 is relied upon as disclosed above.
Regarding claim 11, Tomamato et al. in view of Mauro ‘375 fails to explicitly teach wherein the glass article comprises a gradient.
However, Mauro ‘130 teaches wherein the glass article comprises a gradient in at least one elastic property along a thickness of the glass article (paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a gradient along a thickness of the glass article of Tomamato et al. in view of Mauro ‘375 in order to adjust residual stress and materials structure (Mauro ‘130, paragraph [0071]).
Regarding claim 12, Tomamato et al. in view of Mauro ‘375 and Mauro ‘130 teaches wherein the cladding layer comprises the gradient in the at least one elastic property (Mauro ‘130, paragraph [0071]).
Regarding claim 13, given that Tomamato et al. in view of Mauro ‘375 and Mauro ‘130 discloses the claimed gradient in the layer, such a gradient would necessarily be present at the interface as presently claimed.
Regarding claim 14, Tomamato et al. in view of Mauro ‘375 and Mauro ‘130 discloses various techniques and methods are available to the artisan to achieve desired elastic (and/or 
Response to Arguments
Applicant's arguments filed 01/26/21 with respect to the rejection(s) over Gallagher et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tomamato et al. (US 2011/0200804).
Applicant amended claim 1 to recites the core layer having a CTE of at least “55x10-7oC-1” and “such that the cladding layer comprises at most about 0.1 mol% alkali metal oxide”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787